              Case 2:19-bk-50507-MPP                             Doc 4 Filed 03/14/19 Entered 03/14/19 16:25:32                  Desc
                                                                 Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Joshua Allen Geiser
                          First Name                        Middle Name              Last Name

 Debtor 2                 Kimberly Dawn Geiser
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Appalachian Community Fed                            Surrender the property.                     No
    name:              Credit Union                                         Retain the property and redeem it.
                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of 2009 Mitsubishi Outlander                                Reaffirmation Agreement.
    property       200,000+ miles                                           Retain the property and [explain]:
    securing debt: TN Tag#: V2649W                                         Debtor will retain collateral and continue
                                                                          to make payments.


    Creditor's         EZ Rentals                                           Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of Couch, various end tables and                            Reaffirmation Agreement.
    property       coffee table, washer and dryer                           Retain the property and [explain]:
    securing debt: located at debtors residence.                           Debtor will retain collateral and continue
                                                                          to make payments.


    Creditor's         Westgate Resorts                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-50507-MPP                               Doc 4 Filed 03/14/19 Entered 03/14/19 16:25:32                                Desc
                                                                 Main Document    Page 2 of 3

 Debtor 1      Joshua Allen Geiser
 Debtor 2      Kimberly Dawn Geiser                                                                   Case number (if known)


     Description of     Westgate Resorts                                    Reaffirmation Agreement.
     property           Timeshare interest for odd year                     Retain the property and [explain]:
     securing debt:     usage

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Joshua Allen Geiser                                                      X /s/ Kimberly Dawn Geiser
       Joshua Allen Geiser                                                              Kimberly Dawn Geiser
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        March 11, 2019                                                   Date     March 11, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:19-bk-50507-MPP                              Doc 4 Filed 03/14/19 Entered 03/14/19 16:25:32   Desc
                                                                Main Document    Page 3 of 3
                                                              United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In         Joshua Allen Geiser                                                                      Case
 re         Kimberly Dawn Geiser                                                                     No.
                                                                                  Debtor(s)          Chapter 7


                                                                 CERTIFICATE OF SERVICE
                I hereby certify that on March 11, 2019, a copy of Chapter 7 Individual Debtors Statement of
Intention was served electronically to the United States Trustee and Chapter 7 Trustee and by US Mail to all
creditors listed below.


 Appalachian Community Fed Credit Union
 5034 Bobby Hicks Hwy., Ste. 2
 Johnson City, TN 37615

 EZ Rentals
 204 W. Oakland Avenue
 Johnson City, TN 37601

 Westgate Resorts
 2801 Professional Parkway
 Ocoee, FL 34761-0846




                                                                               /s/ D. Stephen Duncan
                                                                               D. Stephen Duncan 012623
                                                                               Duncan Law Firm
                                                                               P.O. Box 1848
                                                                               Johnson City, TN 37605-1848
                                                                               423-926-1357 Fax: 423-929-3245
                                                                               sduncan@duncanlawfirm.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
